DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/08/2022, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112(a) for claims 1-8 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the prior art, alone or in combination, fails to expressly teach and/or render obvious the UV-curable polyurethane oligomers represented by and defined in instant claim 1 general formulas (6) and general formula (7).  The prior art does not expressly teach and/or render obvious a photocurable composition comprising said UV-curable polyurethane oligomers having either the general formula (6) and (7); a silane coupling agent; and oligomer; a stabilizer and a photoinitiator.  Nor does the prior art, alone or in combination, set forth a transparent orthodontic device comprising photocurable compositions comprising said UV-curable polyurethane oligomers having either the general formula (6) and (7); a silane coupling agent; and oligomer; a stabilizer and a photoinitiator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc